Exhibit 23.1 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (Nos.333-136980 and333-158633), and in the Registration Statements on FormS-8 (Nos.333-105621, 333-134767 and 333-153019) of Vista Gold Corp. (the“Company”) of our report dated March 14, 2011, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting of the Company included in this Annual Report on Form10-K for the year ended December31,2010. /s/ PricewaterhouseCoopersLLP Chartered Accountants Vancouver, British Columbia, Canada March 14, 2011
